Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments filed on Aug. 11, 2021 have been fully considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hazama (JP H11-16820 in IDS).
Regarding claim 1, Hazama discloses (in the abstract, para 0001, 0002, Fig. 1) a stepper for lithographic processing of semiconductor substrates (3) comprising:  a chuck (2) that moves only along an X axis of a coordinate system (para 0018, abstract discloses Y axis); a bridge (5, 6, para 0024) mounted over the chuck (Fig. 1); a movable sled (7) mounted on the bridge (para 0024); and at least two projection camera (8, para 0022, “in addition to an image forming system having one large visual field, an optical system in which a large number of small image forming systems each having a small visual field are arranged in a plurality of rows in the Y direction can be used.”) attached to the movable sled (Fig. 1 and 2) being movable along a Y 
Regarding claim 8, Hazama discloses (in the abstract, para 0001, 0002, Fig. 1) a stepper for lithographic processing of semiconductor substrates (3) comprising:  a chuck (2) that moves only along an X axis of a coordinate system (para 0018, abstract discloses Y axis); a bridge (5, 6, para 0024) mounted over the chuck (Fig. 1); a movable sled (7) mounted on the bridge (para 0024); a first projection camera and a second projection camera, each attached to the movable sled (Fig. 1 and 2) and movable along a Y axis of the coordinate system (para 0022, 0023, discloses X axis, “a large number of small image forming system having a small visual field” includes a first and second projection cameras), a combined range of travel of the chuck along the X axis and the first and second projection cameras along the Y axis being sufficient to address a field of view of the first and second projection cameras to substantially an entire substrate mounted on the chuck (para 0019, 0020, 0033, 0034, Fig. 5).  (The choice of X or Y axis in Cartesian coordinate system is arbitrary, and both the claimed invention and the reference teach the directions that are perpendicular to each other.  Therefore one may interpret the Y axis of Hazama as the X axis for the purpose of the rejection, and the X axis of Hazama as the Y axis for the purpose of the rejection.)
Regarding claim 15, Hazama discloses (in the abstract, para 0001, 0002, Fig. 1) a stepper for lithographic processing of semiconductor substrates (3) comprising:  a chuck (2) that moves only along a first axis of a coordinate system (para 0018, abstract discloses Y axis); a 
Regarding claims 13 and 16, Hazama discloses wherein the at least two projection camera is controllably moveable along the Y axis or the second axis (X axis in Hazama) over a cushion of air created by an air bearing (para 0022 via moving base).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2-7, 9-12, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazama (JP H11-16820 in IDS) in view of Resor et al. (Resor) (EP 0313200 in IDS).
Regarding claims 2 and 9, Hazama discloses the first and second projection cameras (para 0022).  However, Hazama does not disclose wherein the first and second projection cameras are each addressable to about one half of the substrate on the chuck.  Resor discloses in Fig. 6 a stepper comprising two cameras (13, 15) wherein each cameras are addressable to about one half of the substrate on the chuck (Fig. 4, 6, col. 10, line 45 – col. 11, line 5).  Therefore it would have been obvious to one of ordinary skill in the art to provide two cameras wherein each cameras are addressable to about one half of the substrate on the chuck in order to address substantially entire substrate if exactly two cameras are provided since Hazama discloses using a plurality of cameras to address the entire substrate.
Regarding claims 3 and 10, Hazama does not disclose wherein a field of view of the substrate addressable by the first projection camera and a field of view of the substrate addressable by the second projection camera do not overlap.  Resor discloses in Fig. 6 that the first camera addresses array of images R1-R4 and the second camera addresses array of images L1-L4, which are discrete images.  Further Fig. 4, shows space 7 between images R and L with no overlap.  Therefore it would have been obvious to one of ordinary skill in the art to arrange the cameras so that the fields of view of the cameras do not overlap in order to obtain an uniform image.
Regarding claim 4 and 11, Hazama does not disclose wherein the first and second projection cameras have a fixed pitch.  Resor disclose wherein the first and second projection cameras have a fixed pitch (spacing 3 for higher throughput, Fig. 6, col. 11, lines 20-35), and 
Regarding claims 5 and 12, Hazama does not disclose a pitch adjustment mechanism coupled between the first and second projection cameras, the pitch adjustment mechanism having a plurality of positions, each of the plurality of positions corresponding to a different pitch between the first and second projection cameras.  Resor discloses a pitch adjustment mechanism coupled between the first and second projection cameras, the pitch adjustment mechanism having a plurality of positions, each of the plurality of positions corresponding to a different pitch between the first and second projection cameras (Fig. 6, col. 11, lines 6-13, Fig. 7, col. 14, line 18 – col. 16, line 55).  Therefore it would have been obvious to one of ordinary skill in the art to provide a pitch adjustment mechanism as taught by Resor in order to accommodate different pattern size.
Regarding claim 6, Hazama discloses wherein the at least two projection camera is controllably moveable along the Y axis (X axis in Hazama) over a cushion of air created by an air bearing (para 0022 via moving base).
Regarding claims 7, 14 and 17, Hazama does not disclose the at least two projection camera moving independently from the moving base on which the at least two projection camera or the first and second projection cameras are positioned.  Resor discloses a pitch adjustment mechanism which adjusts the pitch between the cameras (Fig. 7, col. 14 line 18 – col. 16, line 55).  Therefore it would have been obvious to one of ordinary skill in the art to provide an arrangement wherein at least one projection camera is moved independently from the moving base in order to adjust the pitch between the cameras or simply to adjust the position of a single camera.

18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazama in view of Kanaya (2009/0284724).
Regarding claims 18-20 Hazama discloses at least two projection camera is moved along the Y axis or the second axis (X axis in Hazama) over air created by an air bearing.  However, Hazama does not disclose how the at least one projection camera is moved and does not disclose a sawyer motor.  Kanaya discloses in para 0041, Kanaya discloses stage levitated by an air bearing and moved in different directions by planar motor.  Therefore it would have been obvious to one of ordinary skill in the art to provide a planar motor to the invention of Hazama in order to move the stage base on which the at least one projection camera is arranged without causing vibration in the stepper.  Further it would have been obvious to one of ordinary skill in the art to provide a sawyer motor since sawyer motor is a type of a planar motor and it has been held to be within the general skill of a worker in the art to select a material on the basis of its suitability for the intended use as a matter of obvious design choice.
Response to Arguments
	Applicant argues that Hazama does not disclose at least two projection cameras and that Resor does not teach movable optical system.  However, Hazama does disclose at least two projection cameras in para 0022 as discussed above.  Resor references is relied on for the teaching of two cameras wherein each cameras are addressable to about one half of the substrate on the chuck.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER B KIM/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        August 14, 2021